Exhibit 10.9 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this "Agreement") effective as of December 2, 2015 ("Effective Date") is by and between Sun BioPharma, Inc., a Utah corporation ("Sun BioPharma" or the "Company") and Suzanne Gagnon ("Employee"), collectively referred to herein as the ("Parties"). WITNESSETH WHEREAS, Employee has been performing services for the Company as its Chief Medical Officer without a written employment agreement since on or about September 4, 2015; WHEREAS, the Company and Employee desire to formalize the employment relationship between the Parties by entering into this Agreement; WHEREAS, the Company's Compensation Committee (the "Committee") has approved this Agreement; and WHEREAS, Employee has determined that it is in the best interests of Employee to enter into this Agreement. NOW, THEREFORE, in consideration of the premises, the promises hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the Parties, it is hereby agreed as follows: 1.
